— In a proceeding to stay arbitration (CPLR art. 75), petitioner appeals from an order of the Supreme Court, Westchester County, dated May 19, 1975, which denied the application. Order affirmed, with $50 costs and disbursements. The clause in the contract between the litigants herein for arbitration of disputes arising "in connection with the performance of the work to be performed by the” respondent is sufficiently broad to support arbitration of the claims it has made against appellant. Hopkins, Acting P. J., Latham, Margett, Christ and Shapiro, JJ., concur.